Citation Nr: 0534404	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  04-16 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether an administrative decision by the Department of 
Veterans Affairs (VA) in September 2000, which found that no 
disabilities of the appellant were incurred in line of duty 
in active military service, involved clear and unmistakable 
evidence (CUE).

2.  Whether a VA rating decision in June 2000, which found 
that the veteran was insane at the time of an unauthorized 
absence from duty of active military service on February 18, 
1969, involved CUE.

3.  Whether a VA administrative decision in July 2000, which 
found that periods of absence without leave (AWOL) from 
military service by the appellant were not considered willful 
and persistent misconduct, involved CUE.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
coronary artery disease, atrial fibrillation, and atrial 
scarring, claimed as results of radiation therapy for 
Hodgkin's disease during active military service.

5.  Entitlement to service connection for bilateral hearing 
loss and tinnitus, a disability manifested by burns of the 
lungs, a disability manifested by burns of the esophagus, 
peripheral neuropathy of the upper extremities, peripheral 
neuropathy of the lower extremities, hepatitis-C, impotence, 
and an acquired psychiatric disorder, all claimed as results 
of radiation therapy for Hodgkin's disease during active 
military service.

REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active service in the United States Army from 
May 1968 to January 1973, with prior service in the Montana 
Army National Guard, which included periods of active duty 
for training (ACDUTRA) and inactive duty training.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  August 2003 by the Huntington, 
West Virginia, VA Regional Office (RO).

The issues certified on appeal to the Board by the RO include 
the issues of whether a rating decision by the RO in June 
2000, which found that the veteran was insane at the time of 
an unauthorized absence from duty of active military service 
on February 18, 1969, involved CUE and whether an 
administrative decision by the RO in July 2000, which found 
that periods of AWOL were not considered willful and 
persistent misconduct, involved CUE.  For the reasons stated 
below, the Board will dismiss those claims as moot.

A rating decision in May 2001 denied the veteran's claim of 
entitlement to service connection for coronary artery 
disease, atrial fibrillation, and atrial scarring, claimed as 
results of radiation therapy during active military service 
for Hodgkin's disease.  The veteran did not initiate an 
appeal of that RO determination to the Board by filing a 
timely notice of disagreement and, consequently, the May 2001 
RO decision became final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2005).  The veteran and his 
representative submitted additional evidence in an attempt to 
reopen the claim for service connection for coronary artery 
disease, atrial fibrillation, and atrial scarring.  The RO 
found that the additional evidence was not new and material, 
and the current appeal on that issue ensued.

On November 17, 2005, the veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.    

The issue of entitlement to service connection for bilateral 
hearing loss and tinnitus, a disability manifested by burns 
of the lungs, a disability manifested by burns of the 
esophagus, peripheral neuropathy of the upper extremities, 
peripheral neuropathy of the lower extremities, hepatitis-C, 
impotence, and an acquired psychiatric disorder, claimed as 
results of radiation therapy during active military service 
for Hodgkin's disease, and the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for coronary artery 
disease, atrial fibrillation, and atrial scarring are 
addressed in the REMAND portion of the decision below and are  
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  A VA administrative decision in September 2000, which 
found that no disabilities of the appellant were incurred in 
line of duty in active military service, did not correctly 
apply the statutory and regulatory provisions extant at that 
time to the facts in the veteran's case.

2.  The veteran has not alleged that a VA rating decision in 
June 2000, which found that he was insane at the time of an 
unauthorized absence from military service on February 18, 
1969, involved CUE.

3.  The veteran has not alleged that an administrative 
decision in July 2000, which found that periods of AWOL were 
not considered willful and persistent misconduct, involved 
CUE. 


CONCLUSIONS OF LAW

1.  A VA administrative decision in September 2000, which 
found that no disabilities of the appellant were incurred in 
line of duty in active military service, involved clear and 
unmistakable error.  38 U.S.C.A. §§ 5109A, 7105(b)(1), (c) 
(West 2002); 38 C.F.R. § 3.105(a) (2005).

2.  The claim that a VA rating decision in June 2000, which 
found that the veteran was insane at the time of an 
unauthorized absence from duty of active military service on 
February 18, 1969, involved CUE is moot.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.101 (2005).

3.  The claim that an administrative decision in July 2000, 
which found that periods of AWOL from duty of active military 
service by the appellant were not considered willful and 
persistent misconduct, involved CUE is moot.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.101 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist.  The Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  The United 
States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the VCAA does not apply to the issue of 
whether there was CUE in the June 2000 rating decision by the 
RO or to the issue of whether there was CUE in the July 2000 
and September 2000 administrative decisions by the RO in this 
case.  See Parker v. Principi, 15 Vet. App. 407 (2002) (VCAA 
does to apply to a claim that an RO decision involved CUE).  
In addition, the Board's decision herein on the issue of 
whether there was CUE in the RO's September 2000 
administrative decision, which found that no disabilities of 
the appellant were incurred in line of duty in active 
military service, constitutes a complete grant of the benefit 
sought on appeal on that issue.  Therefore, the Board finds 
that no further action is required to comply with the VCAA 
and the implementing regulations with regard to the claim 
decided herein and to the claims dismissed herein.
  
I.  Legal Criteria

A. CUE.  Clear and unmistakable error (CUE) is special type 
of error; it is an error which the claimant alleges was made 
in a prior rating decision which the claimant did not appeal 
within the one-year time limit for filing an appeal to the 
Board.  38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. 
§ 3.105(a).  Previous determinations which were final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a) (2005).  

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) Either 
the correct facts, as they were known 
at the time, were not before the adjudicator (that is, more 
than a simple disagreement as to how the facts were later 
evaluated), or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  

B. Service Connection.  For disability resulting from 
personal injury suffered or disease contracted in line of 
duty or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty in the active military, 
naval, or air service, during a period of war, the United 
States will pay to any veteran thus disabled and who was 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
or disease was incurred or pre-existing injury or disease was 
aggravated, compensation as provided by law, but no 
compensation shall be paid if the disability is a result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110 (West 2002).

C.  Line of Duty.  "In line of duty" means an injury or 
disease incurred or aggravated during a period of active 
military, naval, or air service unless such injury or disease 
was the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, was a result of his 
abuse of alcohol or drugs.  Requirements as to line of duty 
are not met if at the time the injury was suffered or disease 
contracted the veteran was absent without leave which 
materially interfered with the performance of military duty.  
38 C.F.R. § 3.1(m) (2005). 

D.  Authority of Board to Dismiss a Claim on Appeal.  The VA 
secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law which 
affects the provisions of benefits by the Secretary to 
veterans or to the dependents or survivors of veterans.  
38 U.S.C.A. § 511(a) (West 2002).  All questions in a matter 
which under 38 U.S.C.A. § 511(a) is subject to a decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.101 (2005).  One of the principal functions of the Board 
is to make determinations of appellate jurisdiction.  
38 C.F.R. § 19.4 (2005).  

II.  Factual Background and Analysis

A. CUE.  It is not in dispute in this case that the appellant 
is a veteran who was discharged from active military service 
under conditions other than dishonorable.  This was 
established by the RO's July 2000 administrative decision.  
Prior to the RO's September 2000 administrative decision, 
which held that the veteran incurred no disabilities in line 
of duty, he had asserted that he had disabilities which had  
been incurred in or aggravated by his active service.  The 
basis of the September 2000 administrative decision, which 
the veteran has appealed to the Board, was that the 
provisions of 38 C.F.R. § 3.1(m) applied to the veteran's 
case and precluded the allowance of service connection for 
any disability claimed to have been incurred or aggravated in 
line of duty.  As noted above, that regulation provides that, 
in the event that the veteran was absent without leave which 
materially interfered with the performance of military duty, 
the requirements as to line of duty are not met.

However, in his case, the veteran has been seeking 
entitlement to service connection for residuals of treatment 
during his active service for Hodgkin's disease.  The veteran 
and his representative have conceded that the veteran's 
Hodgkin's disease, which was treated after his admission to 
Walter Reed Army Medical Center (WRAMC), Washington, DC, on 
September 17, 1968,  pre-existed his entrance upon active 
duty in the United States Army on May 3, 1968.  (However, the 
Board finds that the time of onset of the veteran's Hodgkin's 
disease is not clear from the evidence of record in this 
case, and the Board notes that the veteran served periods of 
National Guard ACDUTRA in 1965, 1966, and 1967.)

Special Orders of the Adjutant General of the Montana Army 
National Guard reflect that the veteran was discharged on 
February 19, 1968, with an order to report for active duty in 
the United States Army.

The veteran's Department of the Army (DA) Form 20, personnel 
record, indicates that he was considered AWOL from active 
duty in the United States Army from May 4, 1968, to September 
15, 1968, and he was again considered AWOL beginning February 
18, 1969.  His DA Form 20 also shows that he was a patient in 
WRAMC from September 17, 1968, to February 17, 1969, and that 
during the period of time that he was an in-patient at WRAMC 
from September 1968 to February 1969 he underwent the 
radiation therapy for Hodgkin's disease which he has 
contended aggravated Hodgkin's disease which pre-existed his 
active service and resulted in multiple current disabilities.  

The veteran's Department of Defense (DD) Form 214, separation 
document, shows the following: "Time lost under Title 10 USC 
972 from 4 May 68 thru 26 Sep 68; 18 Feb 69 thru 25 Oct 72."

The veteran is not seeking service connection for Hodgkin's 
disease at this time.  His service connection claims relate 
to the effects on certain organ systems of his body of the 
radiation therapy for Hodgkin's disease which he received 
while he was a patient during his period of active service in 
WRAMC in the autumn of 1968 and the winter of 1968-1969.  The 
veteran contends that his Hodgkin's disease was aggravated by 
such therapy while he was on active duty so as to result in 
additional disabilities or, in the alternative, that he 
incurred disabilities which he currently has in service while 
a patient at WRAMC.  (As noted above, the veteran is claiming 
entitlement to service connection for bilateral hearing loss 
and tinnitus, a disability manifested by burns of the lungs, 
a disability manifested by burns of the esophagus, peripheral 
neuropathy of the upper extremities, peripheral neuropathy of 
the lower extremities, hepatitis-C, impotence, and an 
acquired psychiatric disorder, and he is also attempting to 
reopen a claim of entitlement to service connection for 
coronary artery disease, atrial fibrillation, and atrial 
scarring, which was the subject of a prior final 
disallowance.)

Reasonable minds cannot differ that any disease or injury 
which the veteran sustained as a result of radiation therapy 
while he was an in-patient at WRAMC in the autumn of 1968 and 
the winter of 1968-1969 or any disease which was worsened by 
radiation therapy while the veteran was an in-patient at 
WRAMC at that time could not possibly have been contracted 
while he was "absent without leave which materially 
interfered with the performance of military duty", as 
required by 38 C.F.R. § 3.1(m).  The basis of the RO's 
September 2000 administrative decision was thus clearly in 
error.  The Board concludes that the RO's administrative 
decision in September 2000, which found that no disabilities 
of the appellant were incurred in line of duty in active 
military service, involved CUE and that the September 2000 
administrative decision should, therefore, be reversed.  See 
38 C.F.R. § 3.105(a) (2005).
    
B.  Claims Dismissed.  The VA rating decision in June 2000, 
which found that the veteran was insane at the time of an 
unauthorized absence from duty of active military service on 
February 18, 1969, and the VA administrative decision in July 
2000, which found that periods of AWOL were not considered 
willful and persistent misconduct, were entirely favorable to 
him.  In a statement received from the veteran in September 
2003, he stated that he agreed with the RO's decision that he 
had been insane during his AWOL period beginning 2/18/69 but 
that he disagreed with all other VA decisions in his case.  
The RO accepted the veteran's September 2003 statement as 
claim that multiple VA rating decisions and administrative 
decisions, including the rating decision in June 2000 and the 
administrative decision in July 2000, involved CUE.  However, 
the veteran's September 2003 statement did not constitute a 
claim that the June 2000 rating decision involved CUE, as he 
made no such claim in that statement.  Furthermore, his 
September 2003 does not constitute a claim that the July 2000 
administrative decision involved CUE, because the veteran did 
not and does not allege that the July 2000 administrative 
decision in any way involved error of fact or law.  For these 
reasons, the Board finds that the issue of whether a VA 
rating decision in June 2000, which found that the veteran 
was insane at the time of an unauthorized absence from duty 
of active military service on February 18, 1969, involved CUE 
and the issue of whether an administrative decision in July 
2000, which found that periods of AWOL were not considered 
willful and persistent misconduct, involved CUE are not 
before the Board for appellate review and should be dismissed 
as moot.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§§ 19.4, 20.101 (2005).


ORDER

An administrative decision in September 2000, which found 
that no disabilities of the appellant were incurred in line 
of duty in active military service, having involved CUE, that 
decision is reversed.

The claims that a VA rating decision in June 2000 and a VA 
administrative decision in July 2000 involved CUE are 
dismissed as moot.


REMAND

Had the Board not in this decision reversed the RO's 
September 2000 administrative decision finding that no 
disabilities which the veteran may have were incurred in 
service, then the Board would have had to consider whether 
that VA administrative decision precluded appellate review of 
the issues certified on appeal of entitlement to service 
connection for multiple disabilities and of the appellant's 
attempt to reopen a service connection claim which had been 
the subject of a prior final denial.  However, in view of the 
Board's decision to reverse the RO's September 2000 
administrative decision, the Board must consider whether VA 
has fulfilled its duties pursuant to the VCAA.  

With regard to the issues of entitlement to service 
connection for bilateral hearing loss and tinnitus, a 
disability manifested by burns of the lungs, a disability 
manifested by burns of the esophagus, peripheral neuropathy 
of the upper extremities, peripheral neuropathy of the lower 
extremities, hepatitis-C, impotence, and an acquired 
psychiatric disorder and with regard to the appellant's 
attempt to reopen the claim of entitlement to service 
connection for coronary artery disease, atrial fibrillation, 
and atrial scarring, the Board finds that the veteran's 
service medical records and service clinical records are 
pertinent to those claims.  

The veteran's claims file contains two VA "service 
department records envelopes " and a review of the documents 
in those envelopes reveals that, while they contain some 
records of the veteran's medical treatment at WRAMC during 
his active service, including a social work service report 
dated in November 1972, a report by the WRAMC department of 
psychiatry and neurology in December 1972, and a report of an 
examination for a medical board proceeding in December 1972, 
they do not contain any service clinical records of the 
veteran's treatment for his Hodgkin's disease as an inpatient 
at WRAMC, nor do the service department records envelopes 
contain any clinical records of the veteran's evaluation for 
Hodgkin's disease as an inpatient at the Army hospital at 
Fort Knox, Kentucky, whence he was transferred to WRAMC for 
treatment.  The Board finds that any available in-service 
clinical records of the veteran compiled at the Fort Knox 
hospital and at WRAMC would be relevant to the claims on 
appeal and that an attempt by VA to obtain such records is 
required by the duty to assist provisions of the VCAA and its 
implementing regulations, and so this case will be remanded 
for that purpose.  Any medical records of the veteran 
compiled during his service in the Montana Army National 
Guard may also be pertinent to his current appeal, and so the 
Board finds that an attempt should also be made by VA to 
obtain any such records.  

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should attempt to obtain any 
and all service clinical records and 
service medical records of the veteran 
not already associated with the other 
evidence in the claims file, to include 
clinical records compiled at the Fort 
Knox, Kentucky, hospital and at Walter 
Reed Army Medical Center, Washington, DC.  
In making this records request, the AMC 
must comply with the provisions of 
38 C.F.R. § 3.159(c)(2) (2005), which 
pertain to obtaining records in the 
custody of a federal department or 
agency.  

2.  The AMC should also attempt to obtain 
any all service clinical records and 
service medical records of the veteran 
compiled during his service in the 
Montana Army National Guard.  In making 
this records request, the AMC must comply 
with the provisions of 38 C.F.R. 
§ 3.159(c)(2) (2005).

3.  The AMC should then re-adjudicate the 
remanded claims based on a consideration 
of all of the evidence of record.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case.  The veteran and his representative 
should be afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


